DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement

The information disclosure statement (IDS) submitted on 12-23-2021, the information disclosure statement has been considered by the examiner.

Allowable Subject Matter
Claims 1-20 are allowed.

Reasons for allowance

The following is an examiner’s statement of reasons for allowance: 

Regarding independent claims 1, 8 and 15, Jeong (US 2014/0315594) disclosed: a method of controlling power of an uplink in a beam forming system is provided.  The method includes generating power control information based on a quality of a signal which is measured for each reception beam of a base station, so as to transmit the power control information to terminals. The method also includes receiving a signal transmitted by using the power control information from at least one terminal (fig. 1, page 1, par [0008]), and a path loss (PL) can indicate a reduction of an uplink signal until the uplink signal transmitted from a terminal is received in a base station, and noise and interference (NI) can denote an average amount of noise and interference which the uplink signal includes.  The PL and NI can be specifically determined in each cell.  In addition, a SINRTarget can indicate a target value of a signal to noise and interference ratio (SINR) when a terminal receives the uplink signal of the base station (page 2, par [0027]) and the uplink power control information comprises closed-loop power control information, and the closed-loop power control information comprises closed loop power control parameters corresponding to multiple transmission modes comprising the target transmission mode (page 7, par [0030]). And
Okvist (US 2012/0314798) disclosed: a method in a first communication node for estimating pre-coding weights for a multi-antenna transmission on a radio channel between the first communication node and a second communication node in a communication network, and a first communication node for estimating pre-coding weights for a transmission on a radio channel between the first communication node and a second communication node in a communication network.  The first communication node comprises at least two transmit antennas.  Each respective transmit antenna is configured to transmit on each of at least two sub-bands, and the possibility to utilize pre-coding weights for other, neighbouring, sub-bands when predicting the pre-coder for a particular sub-band and using frequency selective pre-coding in combination with channel prediction, the throughput/signal quality in a wireless communication network is improved when performing MIMO pre-coding (fig. 2-3, page 1, par [0019-0021]). And
	Parkvall (US 2017/0331577) disclosed: Precoder selection is based on beam-formed CSI-RS (see section 2.3.6.5) that is inserted at specific locations in the time-frequency grid in ine with the data.  These CSI-RSs are activated on demand, and the eNB decides through which beam the CSI-RS is transmitted (par [1210]), and precoder alternatives, due to UE antenna topologies, may also include cases where only one or a few antennas are used; the patterns of the individual antenna elements are probably different, especially at high frequencies.  The UE strictly follows the instructions from the eNB, and applies the selected precoder (par [1253]), and the network decides the target beam after UE reports the result of the measurements to the network and optionally informs the UE of the selected target beam (par [1345]).

The above prior art of record, however, fail to disclose or render obvious: for controlling uplink power, comprising: 
receiving, by a terminal device, uplink power control information transmitted by a network device, wherein the uplink power control information comprises open-loop power control information, and the open-loop power control information comprises open-loop power control parameters corresponding to multiple precoders which comprise a target uplink precoder;
determining, by the terminal device, according to the uplink power control information, a target power control parameter corresponding to the target uplink precoder; and
determining, by the terminal device, according to the target power control parameter, target transmitting power for transmitting a target uplink signal using the target uplink precoder;
wherein the determining, by the terminal device, according to the uplink power control information, a target power control parameter corresponding to the target uplink precoder comprises:
determining, by the terminal device, according to the open-loop power control information, a target open-loop power control parameter corresponding to the target uplink precoder from the open-loop power control parameters, as specified in the claims 1, 8 and 15. 
 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any response to this action should be mailed to:

Commissioner of Patents and Trademarks
Washington, D.C. 20231

or faxed to:
(571) 273-8300, (for Technology Center 2600 only)

Hand-delivered responses should be brought to the Customer Service Window (now located at the Randolph Building, 401 Dulany Street, Alexandria, VA 22314).
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Tan Trinh whose telephone number is (571) 272-7888. The examiner can normally be reached on Monday-Friday from 9:00 AM to 6:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, Applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiners supervisor, Kim, Wesley L.; can be reached at (571) 272-7867. 
  The fax phone number for the organization where this application or proceeding is assigned is (571) 273-8300.
Any inquiry of a general nature or relating to the status of this application or proceeding should be directed to the Technology Center 2600 Customer Service Office whose telephone number is (703) 306-0377.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000. 
/TAN H TRINH/Primary Examiner, Art Unit 2648                                                                                                                                                                                                        February 10, 2022